Exhibit 10.30


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 1st day of April,
2013, (the “Effective Date”) by and between TOWER FINANCIAL CORPORATION, an
Indiana corporation, and MICHAEL D. CAHILL (the “Executive”).


Recitals


 
1.
The Company is engaged in the business of operating a bank.



 
2.
The Executive has demonstrated his ability to serve as President and Chief
Executive Officer.



 
3.
The parties desire to set forth in writing the terms and conditions upon which
the Executive’s employment with the Company will continue.



Agreement
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions set forth herein, the Company and the Executive agree as follows:


ARTICLE I
Employment Term


Section 1.01.  Term.   The term of this Agreement (the “Employment Term”) shall
be for a period of two (2) year(s), commencing on the Effective Date and
terminating on April 1, 2015.  Notwithstanding the foregoing, the Employment
Term is subject to termination prior to the expiration thereof under the terms
and conditions set forth in Article VIII.


Section 1.02.  Renewal.  The term of this Agreement shall automatically be
renewed for successive terms of equal duration to the initial Employment Term
(which period shall also be referred to as the “Employment Term”), unless either
party provides the other written notice of its intent not to renew for a
successive term at least sixty (60) days prior to the last day of the then
current term.


ARTICLE II
Employment


During the Employment Term, the Executive shall be employed by the Company as
its President and Chief Executive Officer or in such other capacity as shall be
approved by the Board of Directors of the Company.  In such capacity, the
Executive shall have the duties, authority and powers granted to the Executive
by the Company’s Board of Directors from time to time.


ARTICLE III
Devotion to Duties


During the Employment Term, the Executive shall devote his full time, attention,
skill and effort to the operations of the Company and shall not engage in any
other business activity requiring any substantial amount of his time (whether or
not such business activity is pursued for gain, profit, or pecuniary
advantage).  With prior written approval from the Chairman of the Board of
Directors of the Company, the Executive may engage in other business interests
which materially prevent the Executive from performing his contemplated services
hereunder on behalf of Company.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE IV
Regular Compensation


The Company shall pay to the Executive as compensation for his services and for
his covenants and other obligations hereunder an annual base salary (the
“Salary”) in the amount of Two Hundred Fifty Eight Thousand Five Hundred Dollars
($258,500.00), payable in accordance with the regular and customary payroll
practices of the Company.  The Salary may be increased from time to time by
action of the Compensation Committee of the Board of Directors of the Company.


ARTICLE V
Bonus Compensation


The Compensation Committee of the Board of Directors of the Company may
authorize the payment to the Executive of additional compensation by way of
salary, bonus, or otherwise, as it deems appropriate, during the term of this
Agreement or any extension hereof.  All compensation shall be subject to
customary withholding and other employment taxes required with respect to
compensation paid by a corporation to an employee.


ARTICLE VI
Stock Based Compensation


The Executive shall be eligible to participate in such stock based compensation
programs or related incentive plans as may be adopted by the Company from time
to time; provided, however, the Company reserves the right to determine the
number of stock grants, if any, and the terms and type of such grant.


ARTICLE VII
Expenses and Fringe Benefits


The Company shall reimburse the Executive for all ordinary and necessary
business expenses incurred by him while carrying out his employment
responsibilities under this Agreement.  The Executive shall be entitled to
participate in such vacation policies, medical, dental, life and disability
insurance programs; 401(k), profit sharing and any other retirement plans, and
other fringe benefit plans or programs as the Company from time to time shall
establish for its senior management and/or other full time employees, provided
he is otherwise qualified to participate in such plans or programs.  The Company
retains the right to establish limits on the types or amounts of business
expenses that the Executive may incur and to abolish or alter the terms of any
fringe benefit plan or program that it may establish.


ARTICLE VIII
Termination


Section 8.01.  Reasons for Termination.  The Employment Term of the Executive
shall be terminated upon the occurrence of any of the following events:


(a)           Immediately upon the death of the Executive.
 
 
 

--------------------------------------------------------------------------------

 


(b)           At the Company’s option, upon the Executive’s (i) violation of a
material company policy or failure to perform any of the material duties or
obligations under this Agreement; or (ii) upon any dishonesty or any kind of
willful misconduct of the Executive, including but not limited to, theft of or
other unauthorized personal use of company funds (termination under (i) or (ii)
shall mean “for Cause”).  The Executive may be terminated under paragraph
8.01(b)(i) only following thirty (30) days’ written notice to the Executive
explaining the basis of the termination and his failure to cure such breach
within thirty (30) days of the date of the Company’s notice.  The Executive may
be terminated under paragraph 8.01(b)(ii) only following ten (10) days’ written
notice to the executive of the basis for the termination and an opportunity to
dispute the same.


(c)           At the Company’s option, if the Executive shall suffer a permanent
disability.  For purposes of this Agreement, “permanent disability” shall be
defined to mean if Executive becomes eligible to receive benefits under
company’s long term disability plan.  If there is no such long term disability
plan, Executive will be deemed to be disabled if the Executive is disabled for
purposes of the federal Social Security Act.


(d)           At the Company’s option, without Cause, upon thirty (30) days’
prior written notice.


(e)           At the Executive’s option, without cause, at any time.


(f)           At the Executive’s option, upon the Company’s breach of any of its
material obligations under this Agreement or for Good Reason; provided that
Executive has given the Company at least ten (10) days’ prior written notice of
the nature of such breach and the Company has failed to cure such breach within
a thirty (30) day period.  For purposes herein, “Good Reason” means without the
Executive’s express written consent, the assignment to the Executive of any
duties or responsibilities inconsistent with the Executive’s position, or a
material change in the Executive’s reporting responsibilities, titles, or
offices as described under Article II, or any removal of the Executive from, or
any failure to re-elect the Executive to, and such positions, except in
connection with the termination of the Executive for Cause, or his disability,
retirement, or death.
 
Section 8.02.  Compensation Upon Termination.


(a)           Should the employment of the Executive be terminated under
subsection (a) or (c) of Section 8.01 of this Agreement, the Company shall pay
to the Executive (or his personal representative), a sum equal to the aggregate
amount of Salary that was paid to the Executive under this Agreement for the
one-month period preceding such date of termination, excluding any payments
under Article V.


(b)           Should the employment of the Executive be terminated under
subsection (b) or (e) of Section 8.01 of this Agreement, the Executive shall be
paid his Salary up to the date of termination and any bonus compensation accrued
but unpaid for any prior Employment Year, which amount should be paid in a
single sum payment.


(c)           Should the employment of the Executive be terminated under
subsection (d) or (f) of Section 8.01 of this Agreement, the Company shall pay
to the Executive, a sum equal to two (2) years’ Salary at the then-effective
rate paid to Executive.


(d)           Should the employment of the Executive be terminated under
subsection (a), (c), (d), or (f) of Section 8.01 of this Agreement, the Company
shall pay to the Executive (or his personal representative) in addition to the
Salary specified in subsection (a) or (c), as applicable, of this Section 8.02,
any bonus compensation accrued but unpaid for any prior Employment Year.  Except
for a termination as a result of Executive’s death, no pro-rated portion of any
bonus compensation for the current Employment Year shall be payable.  In the
event of death, Executive’s estate shall be eligible to receive a pro-rated
bonus, subject to the terms of the bonus program.


(e)           If the Company provides notice under Section 1.02 of its intent
not to renew without Cause, then the Executive shall receive one hundred percent
(100%) of the amount determined under Section 8.02(c) provided, however, that
the Executive must continue to work until the last day of the Employment Term,
which amount should be paid in a single sum payment.
 
 
 

--------------------------------------------------------------------------------

 


(f)           Payments to the Executive under this Section 8.02 shall be
considered severance pay in consideration of the Executive’s past service and in
consideration of his continued service from the date hereof.  The Company may,
at its discretion, withhold from such payments any federal, state, city, county,
or other taxes.  In the event of termination of the employment of the Executive
for any reason described in Section 8.01 of this Agreement, the severance pay
provided for by this Section 8.02 shall constitute the entire obligation of the
Company to the Executive in full settlement of any claim under law or in equity
that the Executive might otherwise assert against the Company or any of its
employees, officers, or directors on account of such termination, except for any
compensation or other payments to which the Executive may be entitled to under
any termination benefits or similar agreement then in effect between the Company
and the Executive.


(g)           In order to receive any benefit under this Section 8.02, Executive
must execute a Release Agreement in the form attached as Exhibit A.  Such
release must be executed within twenty one (21) days after Executive’s
termination of employment and Executive shall have seven (7) days after such
execution to revoke such release.


(h)           Notwithstanding any of the foregoing, upon termination, the
Executive shall be entitled to any accrued but unused vacation days in
accordance with Company policy.


(i)           Any payments due under this section 8.02 shall be payable in a
single sum payment, and should be paid on the 30th day following the Executive’s
termination of employment; provided, however, with respect to the payment of any
bonus for a prior Employment Year such bonus shall be payable on the later of
the thirtieth (30th) day following the Executive’s termination of employment or
the sixtieth (60th) day after the end of the prior Employment Year; provided,
further, with respect to the payment of a bonus for the current Employment Year
in the event of an Employee’s death, such bonus shall be payable on the sixtieth
(60th) day after the end of the current Employment Year.


(j)           For purposes of this Agreement, the term Employment Year shall
mean the same as the Company’s fiscal year which commences each January 1st and
ends each December 31st.


Section 8.03.  Reimbursement for Certain Litigation Expenses.  In the event of
litigation to determine whether the Executive’s employment was properly
terminated under subsection (b) or (f) of Section 8.01, the prevailing party
shall be entitled to recover all reasonable costs and expenses, including
reasonable attorneys’ fees, incurred in connection with such litigation.


Section 8.04.  Clawback.  Notwithstanding the foregoing:
(a)           In the event that, following the Executive’s termination (other
than for Cause), within six (6) months following the date of termination, it is
later discovered that Cause to terminate the Executive existed, the Executive
shall forfeit any right to payments or benefits under this Agreement and, at the
discretion of the Board, shall repay any payments made by the Company to the
Executive pursuant to this agreement within 30 days following the determination
by the Board that Cause existed, upon receipt of written notice of the same.


(b)           If the Company is required to prepare an accounting restatement
due to material non-compliance of the Company, as a result of misconduct by the
Executive, with any financial reporting requirement under any applicable laws,
the Executive shall reimburse the Company for all amounts received under any
incentive compensation plans, programs or arrangement from Company during the 12
month period preceding the date of such restatement.


(c)           The Executive agrees that the Company shall be entitled to
recovery of its reasonable costs in enforcing any right described in this
Section 8.04.


 
 

--------------------------------------------------------------------------------

 


ARTICLE IX
Confidential Business Information


The Executive agrees and covenants that all confidential information regarding
the practices and procedures of the Company and its affiliates, their methods of
marketing, know-how, trade information, trade secrets, customer or client lists,
licensing arrangements, accounts and requirements, and other information
regarding the affairs of the Company and its affiliates (collectively, the
“Confidential Business Information”) shall be received and held in the strictest
confidence.  The Executive agrees not to divulge any such Confidential Business
Information to any person or entity except as authorized in the normal execution
of assigned duties on behalf of the Company, without the prior consent of the
Company.  The Executive further agrees to surrender to the Company any and all
documents and records in whatever form that may be in his possession or control
containing Confidential Business Information upon the expiration or termination
of the Employment Term.  The provisions of this Article IX shall survive any
termination or expiration of this Agreement.


ARTICLE X
Non-Competition


Section 10.01.  Non-Competition.


(a)           During the Employment Term and for a period of two (2) year(s)
immediately following any termination of the Employment Term pursuant to Section
8.01 of this Agreement (except subsection (a) or (c) of Section 8.01), the
Executive shall not, directly or indirectly, anywhere within the following
counties: Indiana counties (Allen, Adams, DeKalb, Huntington, Kosciusko, Noble,
Wells, Whitley) or Ohio counties (Defiance, Paulding, Van Wert), have any
material (defined for purposes of this Section to include any investment
representing one percent (1%) or more of the equity interest of any entity
described in this Section) investment in, or engage, directly or indirectly,
whether as an individual or sole proprietor or as owner, partner, principal,
shareholder, officer, director, manager, agent, consultant, formal or informal
advisor, or by or though the lending of any form of assistance, in any business
offering products or services the same as or competitive with the products or
services that, during the Employment Term, are (or are planned to be) offered or
supplied by the Company or its subsidiaries.


(b)           An Executive may request in writing that the Company allow
Executive to accept a position with another employer if his duties or
responsibilities with such employer are materially different than any of those
duties performed for the Company during the Employment Term.  The Company shall
respond to any written request within ten (10) business days of its receipt;
provided such request is sent by U.S. certified mail.  The Company must use its
reasonable discretion to determine whether such duties are materially
different.  The Company may, from time to time, request that the Executive
certify in writing that his duties for the new employer have not changed.  If
the Company fails to respond, the request, as submitted, shall be deemed
approved.


(c)           During the Employment Term for a period of two (2) years
immediately following any termination of the Employment Term pursuant to Section
8.01 of this Agreement (except subsection (a) or (c) of Section 8.01), the
Executive shall not, directly or indirectly, anywhere within the following
counties: Indiana counties (Allen, Adams, DeKalb, Huntington, Kosciusko, Noble,
Wells, Whitley) or Ohio counties (Defiance, Paulding, Van Wert), be employed in
any capacity that is similar to or the same as any capacity Executive held with
Company during Executive’s last five (5) years of employment with Company.
 
 
 

--------------------------------------------------------------------------------

 


(d)           During the Employment Term and for a period of two (2) years
immediately following any termination of the Employment Term pursuant to Section
8.01 of this Agreement (except subsection (a) or (c) of Section 8.01), the
Executive shall not, directly or indirectly, anywhere within the following
counties: Indiana counties (Allen, Adams, DeKalb, Huntington, Kosciusko, Noble,
Wells, Whitley) or Ohio counties (Defiance, Paulding, Van Wert) as an employee,
consultant, or in any other relationship engage in assisting any business or any
entity offering products or services the same as or competitive with the
products and services that, during the Employment Term, are, or plan to be,
offered or supplied by the Company or its subsidiaries, in any capacity wherein
Executive is capable of utilizing the trade secrets, confidential information,
or other proprietary information of the Company in competition with the Company.


Section 10.02.  Non-Solicitation.  During the Employment Term and for a period
of two (2) year(s) immediately following any termination of the Employment Term
pursuant to Section 8.01 of this Agreement (except subsection (a) or (c) of
Section 8.01), the Executive shall not, directly or indirectly, (i) solicit,
take away, hire, employ, or endeavor to employ any person employed by the
Company, or (ii) solicit, take away, or attempt to take away any of the existing
or prospective customers or clients, vendors, or licensors of the Company or any
of its affiliates as of the date of termination for the purpose of conducting
any business which directly or indirectly provides financial services similar in
nature to the financial services provided by Tower Bank & Trust Company.  As
used herein, the term “prospective customers or clients” shall mean individuals
or entities whom the Company or its affiliates have contacted within the twelve
(12) months immediately preceding the termination of the Employment Term for the
purpose of conducting business with the Company or such affiliate.


Section 10.03.  Specific Enforcement.  The Executive acknowledges that any
violation of any provision of this Article X by him will cause irreparable
damage to the Company, that such damage will be incapable of precise
measurement, and that, as a result, the Company will not have an adequate remedy
at law to redress the harm which such violation will cause.  Therefore, in the
event of any violation of any provision of this Article by the Executive, he
agrees that in addition to all other remedies that the Company may have at law
or in equity, the Company shall be entitled to injunctive relief, including,
without limitation, temporary restraining orders and temporary injunctions to
restrain any violation of the Article.  If a court of competent jurisdiction
finds that the Executive has violated any of the restrictions set forth in this
Article, then the period of all restrictions set forth in this Article
automatically shall be extended by the number of days that the court determines
the Executive to have been in violation of such restriction.  In addition to
other relief to which it shall be entitled, the Company shall be entitled to
recover from the Executive the reasonable costs and reasonable attorneys’ fees
incurred by the Company in seeking enforcement of this Article.  In addition, if
the Executive should breach section 10.01 or 10.02, as determined by a court of
competent jurisdiction, Executive shall repay any and all benefits paid under
Section 8.02 or Section 12.01(b).


ARTICLE XI
General


Section 11.01.  Severability.  Should any clause, portion or section of this
Agreement be unenforceable or invalid for any reason, such unenforceability or
invalidity shall not affect the enforceability or validity of the remainder of
this Agreement.  Should any particular covenant in this Agreement be held
unreasonable or unenforceable for any reason, including, without limitation, the
time period, geographical area, and scope of activity covered by such covenant,
then such covenant shall be given effect and enforced to whatever extent would
be reasonable and enforceable.


Section 11.02.  Assignment; Successors in Interest.  This Agreement, being
personal to the Executive, may not be assigned by him.  The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the Company, and the heirs, executors, and personal
representatives of the Executive.
 
 
 

--------------------------------------------------------------------------------

 


Section 11.03.  Successors of the Company.  The Company will require any
successor (whether director or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled
hereunder if the Executive terminated the Executive’s employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed as the Date of
Termination.  As used in this Agreement, “Company” as hereinbefore and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Article 11.03 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.


Section 11.04.  Governing Law.  This Agreement and the performance of the
parties under this Agreement shall be construed in accordance with the laws of
Indiana, and any action or proceeding that may be brought, arising out of, in
connection with, or by reason of this Agreement shall be governed by the laws of
Indiana, to the exclusion of the law of any other forum, and regardless of the
jurisdiction in which the action or proceeding may be instituted.


Section 11.05.  Waiver.  Failure to insist upon strict compliance with any of
the terms, covenants, or conditions of this Agreement shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such right or power at any other time or
times.


Section 11.06.  Modification and Entire Agreement.  No modification, amendments,
extension or alleged waiver of this Agreement or any provision thereof will be
binding upon the Executive or the Company unless in writing and signed by the
Executive and a duly authorized officer of the Company.  From and after the
Effective Date, this Agreement and any termination benefits agreement or similar
agreement between the Company and the Executive shall constitute the entire
employment arrangement between the Executive and the Company and shall supersede
and replace any and all prior agreements and understandings, written or oral,
relative to such employment.


Section 11.07.  Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been properly given if delivered by hand, sent by telecopy, or mailed, certified
or registered mail with postage and fees prepaid:
 

  If to the Company, to: Tower Bank & Trust Company      
116 East Berry Street, Suite 100
Fort Wayne, Indiana, 46802
            If to the Executive, to: Mr. Michael D. Cahill      
5031 Sweetwater Place
Fort Wayne, Indiana, 46835
 

 
or to such other person or address as the party to whom such notice or
communication is to be given shall have notified the other party in accordance
with Section 11.06.  Any mailed communication shall be deemed to have been given
on the third “business day” (such term excluding, for purposes of this
Agreement, Saturdays, Sundays, and legal holidays) after the mailing.  Any
communication sent by telecopy shall be deemed to have been given on the date
receipt of the telecopy transmission is confirmed.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII
Change in Control
 
Section 12.01.  Termination after Change in Control Benefit.  If within four (4)
months before or twenty four (24) months and one (1) day after a Change of
Control of the Company as defined in Section 12.01(a), the Company shall
terminate the Executive’s employment other than pursuant to Section 8.01(a), (b)
or (c) hereof, or give notice under Section 1.02 of its intent not to renew
without Cause, or if the Executive shall terminate his employment for Good
Reason, then in any of such events, the Company shall pay to the Executive a
benefit as defined in subsection 12.01(b).


(a)           Change of Control.  The term Change of Control shall have the
following meaning:


(i)           A reorganization, merger, consolidation, or other form of
corporate transaction or series of transactions, in each case, with respect to
which persons who were the stockholders of the Company immediately prior to such
reorganization, directly or indirectly, own less than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, or consolidated entity’s then outstanding voting
securities;


(ii)           A liquidation or dissolution of the Company;


(iii)           The acquisition by any person, entity or “group” within the
meaning of Section 13 (d) or 14(d)(2) of the Securities Exchange Act of 1934,
(excluding any employee benefit plan of the Company or its subsidiaries which
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act) of more than fifty percent (50%) of either
the then outstanding shares of common stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors; or
 
(iv)           As the result of, or in connection with, any tender or exchange
offer, merger, consolidation or other business combination, sale, or disposition
of all or substantially all of the Company’s assets, or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
were the directors of the Company immediately before the Transaction shall cease
to constitute a majority of the Board of Directors of the Company or any
successor of the Company.


(b)           Amount.  Upon termination of the Executive’s employment under the
circumstances described in this section 12.01, the Executive will receive the
amount payable under Section 8.02(c), plus an amount equal to two (2) times his
Average Bonus.  For purposes herein, “Average Bonus” shall be determined by
adding the Executive’s bonuses awarded by the Company under its incentive plan
for the three (3) complete calendar years prior to his termination (or such
fewer complete years if he has been employed less than three (3) complete
calendar years) and dividing by three (or such fewer complete years if he has
been employed less than three (3) complete calendar years).


No other benefits or amounts shall be payable under Section 8.02.


(c)           Time of Payment.  Any amount owed under this article XII shall be
paid in a single sum payment, which payment shall be made on the 30th day
following the Executive’s termination of employment.


(d)           Limitation of Benefit.  Notwithstanding anything to the contrary
in this Agreement, if there are payments to the Executive which constitute
“parachute payments,” as defined in Section 280G of the Code, then the payments
made to the Executive shall be limited to the greater of (x) One Dollar ($1.00)
less than the amount which would cause the payments to the Executive (including
payments to the Executive which are not included in this Agreement) to be
subject to the excise tax imposed by Section 4999 of the Code, and (y) the
payments to the Executive (including payments to the Executive which are not
included in this Agreement) after taking into account the excise tax imposed by
section 4999 of the Code.  The calculations shall be done by an outside party
directed by the Company.


(e)           Release.  Such release must be executed within twenty one (21)
days after Executive’s termination of employment and Executive shall have seven
(7) days after such execution to revoke such release.
 
 
 

--------------------------------------------------------------------------------

 


(f)           Attorney’s Fees.  To the extent that the Executive prevails in a
court of competent jurisdiction regarding such dispute, the Company shall
reimburse Executive his reasonable attorney’s fees and costs incurred in such
action.  Any amounts to be reimbursed hereunder will be paid to the Executive
within fifteen (15) days of a written consent for the same.


ARTICLE XIII
409A


Section 13.01.  Special Provision Regarding Section 409A of the Internal Revenue
Code.  This Agreement is intended to comply with the applicable requirements of
IRC Section 409A and shall be limited, construed, and interpreted in accordance
with such intent (including final regulations or any other
guidance).  Notwithstanding anything hereunder to the contrary, any provision to
the Agreement that is inconsistent with said Section 409A shall be deemed to be
amended to comply with IRC Section 409A and to the extent such provision cannot
be amended to comply with IRC Section 409A, such provision shall be null and
void.


Section 13.02.  Definition of Separation of Service.  The terms “termination of
employment” or words to that affect mean the same as a complete “separation from
service” within the meaning of IRC 409A.


Section 13.03.  Compliance with Section 409A.  Notwithstanding anything herein
to the contrary, (i) if at the time of Employee’s Separation from Service,
Employee is a “specified employee” as defined in §409A of the Code and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such Separation from Service is necessary in order to
prevent any accelerated or additional tax under §409A of the Code, then Tower
will defer the commencement of the payment of any such amounts or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Employee) until the date that is six (6) months and one (1) day
after Employee’s Separation from Service (or the earliest date as is permitted
under §409A of the Code) and (ii) if any other payments of money or other
benefits due to Employee hereunder could cause the application of an accelerated
or additional tax under §409A of the Code such payments or other benefits shall
be deferred if deferral will make such payment or other benefits compliant under
§409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by Tower, that
does not cause such an accelerated or additional tax. The Employee will be
considered to have terminated employment hereunder for purposes of receiving
payments subject to §409A of the Code only if such termination of employment
constitutes a “Separation from Service” within the meaning of §409A of the
Code.  “Specified Employee” means a key employee as defined in IRC §416(i)
without regard to Paragraph 5 thereof. For purposes of determining whether an
Employee is a Specified Employee hereunder, such determination shall be made as
of the December 31st preceding the date an Employee is due a payment hereunder.
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 

NAME   TOWER FINANCIAL CORPORATION               By:
/s/ Michael D. Cahill 
  By:
/s/ Keith Busse
   
Michael D. Cahill 
    Keith Busse    
 
 
(“Executive”)  
   
Chairman, Board of Directors
 
(“Company”)
 

 

 